DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to US Application filed on 11/20/2020. Claims 1-20 are pending.

Priority
	This application is a continuation of non-provisional Application No. 16/005,272 filed on 2018/06/11, now Patent No. 10862894.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Keith Lim (Registration No. 68,912) on 08/16/2022. 
18. (Currently Amended) An access control system comprising: 
a first node including:
at least one processor;[[,]] and
a memory having computer-executable instructions, when executing the computer-executable instructions by the at least one processor, the at least one processor is configured to: 
receive a request from a requester node to join a first group of nodes, the first node configured to monitor data shared in the first group of nodes comprising a plurality of partitioned nodes; 
in response to the request, assign the requester node to a first pool of the first group of nodes, wherein one or more nodes of the first pool are configured to perform one or more authorized modifications of data without receiving blockchain tokens for the one or more authorized modifications, the data comprising a blockchain including at least one cryptographic hash configured to protect the data against unauthorized modifications;
determine a first technical performance of the requester node based on an authorized modification of the data using one or more nodes assigned to the first pool including the requester node; and
in response to determining that the first technical performance of the requester node satisfies a first threshold, reassign the requester node to a second pool of the first group of nodes, wherein one or more nodes in the second pool performs one or more authorized modifications of the data and receives blockchain tokens for the one or more authorized modifications.

Terminal Disclaimer
	An e-TD to avoid Double Patenting rejection over Patent No. 10862894.

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Florissi (US2019/0188046) discloses distributing computations across a plurality of data processing clusters associated with respective data zones, to utilize local processing results of at least a subset of the distributed computations from respective ones of the data processing clusters to generate global processing results, and to update at least one distributed ledger maintained by one or more of the plurality of data processing clusters to incorporate one or more blocks each characterizing at least a portion of the distributed computations.

Binotto (US2019/0373051) discloses a first, a second and a third program code. The first program code runs to receive a task to process for a user. The second program code runs to identify a group of the network devices in the computer system assigned to the user for processing the task based on capabilities of the group of the network devices and a task history of task processing by the group of the network devices. The third program code runs to schedule a performance of the task by a selected network device in the group of the network devices. The task is performed by the selected network device in the computer system such that the tasks are processed by sharing workloads among the network devices.

Gaeta (US10445571) discloses two or more computing devices that include a cluster, cloud, farm, or other grouping of multiple devices that coordinate operations to provide load balancing, failover support, parallel processing capabilities, shared storage resources, shared networking capabilities, or other aspects.

Xu (US2020/0286048 and US2020/0279332) both disclose a virtual currency (token) settlement system for settling workload of a mining node, and the virtual currency settlement system may include a plurality of mining nodes, a cryptocurrency mining pool system, an exchange institution, and a transaction partner. The mining node is a computing device operated by a user, and the user performs various operations on the mining node to generate a workload. The cryptocurrency mining pool system makes virtual currency settlements with a plurality of mining nodes according to the workload of the mining nodes.

The closest prior arts reviewed listed above fail to anticipate, or in combination, fail to render obvious the scope of claim 18 as a whole (shown above), similarly stated in claims 1 and 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494